PER CURIAM:
Keenan Kester Cofield seeks to attack his federal sentence under 28 U.S.C. § 2241 (2000). The district court dismissed the § 2241 petition without prejudice, because Cofield was not in federal custody at the time he filed the petition. Cofield appeals from the district court’s subsequent order denying his motion to supplement, amend, or reconsider the denial of his § 2241 petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cofield v. Fed. Bureau of Prisons, No. 1:06-cv00697-CCB (D. Md. June 14, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.